Title: From Thomas Jefferson to Robert Smith, 12 August 1808
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Dear Sir
                     
                     Monticello Aug. 12. 08.
                  
                  Your’s of July 30. came to hand only yesterday. it has consequently loitered somewhere two posts. I am glad to learn the prompt aid you have afforded the Treasury department; to let you further understand the importance of giving all the aid we can, I pass through your hands my letter of this day to mr Gallatin, with those it incloses, which I will pray you, after perusal, to seal & put into the Post office. in the support of the embargo laws, our only limit should be that of the appropriations of the department. a letter of June 5th. from mr Pinckney informs us he was to have a free conference with Canning in a few days. should England get to rights with us, while Bonaparte is at war with Spain, the moment may be favorable to take possession of our own territory held by Spain, & so much more as may make a proper reprisal for her spoliations. we ought therefore to direct the rendezvous of our Southern recruits & gunboats so as to be in a proper position for striking the stroke in an instant, when Congress shall will it. I have recommended this to Genl. Dearborne as I now do to yourself.   Mr. Fulton writes to me under a great desire to prepare a decisive experiment of his torpedo at Washington for the meeting of Congress. this means of harbour defence has acquired such respectability, from it’s apparent merit, from the attention shewn it by other nations, & from our own experiment at New York, as to entitle it to a full experiment from us. he asks only 2. workmen for one month from us, which he estimates at 130. D. only. but should it cost considerably more I should really be for granting it, and would accordingly recommend it to you. this sum is a mere trifle—as an encroachment on our appropriation. I salute you with affection & respect.
                  
                     Th: Jefferson
                     
                  
               